—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered May 29, 1990, convicting defendant upon his plea of guilty of the crime of promoting prostitution in the second degree.
Defendant contends that his sentence of 3 to 6 years’ imprisonment was harsh and excessive. We disagree. Defendant was allowed to plead guilty as a second felony offender to one count of promoting prostitution in the second degree in full satisfaction of a five-count indictment. Sentencing was then adjourned so that defendant could attend an 18-month drug rehabilitation program with the understanding that if defendant failed to satisfactorily complete the program County Court could impose any sentence it felt appropriate. Defendant subsequently was dismissed from the rehabilitation program and was sentenced to 3 to 6 years’ imprisonment. Defendant admittedly was dismissed from the rehabilitation program because of his conviction of a misdemeanor drug charge. Once defendant was dismissed from the program, by the terms of the plea agreement County Court could sentence him to up to 7 Vi to 15 years’ imprisonment (see, People v Chevalier, 92 AD2d 944). In consideration of these facts, and that defendant was given the most lenient sentence possible, we find no reason to disturb the sentence imposed by County Court (see, People v Dean, 155 AD2d 774, lv denied 75 NY2d 812).
Mikoll, J. P., Yesawich Jr., Mercure and Crew III, JJ., concur. Ordered that the judgment is affirmed.